Citation Nr: 0821514	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-10 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder and if so, whether entitlement to service connection 
for a low back disability is warranted. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant, G.H. & W.P.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1945 to May 1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).

By history, it is noted that in May 2004 the RO denied the 
veteran's claim of entitlement to service connection for a 
low back disability.  The veteran did not appeal the 
determination; thus, it became final.  In April 2005, it 
received an informal claim to reopen the matter.  Although 
the RO reopened the claim in the August 2005 rating decision, 
the Board is required to consider whether new and material 
evidence had been presented, and then if so, the merits of 
the claim can be considered.  The Board will make an initial 
determination as to whether evidence that is "new and 
material" has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed Cir. 2001).  The issue is as phrased on 
the title page of the decision. 


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in a May 2004 rating decision.  The appellant was notified of 
this decision and he did not file an appeal.  The appellant 
filed a new claim in April 2005.

2.  Evidence received since the May 2004 RO decision is new 
and relates to the pertinent unestablished facts necessary to 
substantiate the claim of entitlement to service connection 
for a low back disability.

3.  There is no objective evidence that the veteran's low 
back disability began in service, manifested to a compensable 
degree within a year of service, nor is there competent 
evidence of a nexus between his low back disability and 
active military service. 

CONCLUSIONS OF LAW

1.  The evidence added to the record since the RO's May 2004 
decision, denying the claim of entitlement to service 
connection for a low back disability, is new and material and 
the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 
7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 
(2007).

2.  A low back disability was not incurred in or aggravated 
by service, nor can in-service incurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In the May 2004 rating decision, the RO denied the claim for 
entitlement to service connection for a low back disability 
on the basis that there was no evidence of the veteran's ship 
being involved in an accident while he was in service and 
also no evidence that the veteran injured his back while in 
service.  The evidence of record at the time of the decision 
consisted of the veteran's service treatment records and VA 
medical records.  The veteran was notified of the decision in 
May 2004.  He did not file an appeal however, and the May 
2004 rating decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

In April 2005, the veteran submitted a new claim for a low 
back disability.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

The evidence submitted since the May 2004 rating decision 
includes a letter from the veteran's doctor, a statement from 
the veteran's wife, VA treatment records and a deck log from 
the U.S.S. LST 1007, which notes a collision in November 
1945.

The Board finds that the newly-received evidence is new.  It 
was not previously of record, and is neither cumulative nor 
redundant of evidence previously considered by the RO.  The 
evidence is also material.  It relates to a fact necessary to 
substantiate the claim and it raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a low back disability.  The deck log recording 
the incident which the veteran claims caused his current back 
disability, raises a reasonable possibility of substantiating 
the claim, because it provides competent evidence of possible 
service incurrence.  Thus, this evidence is new and material.

In conclusion, the Board finds that the evidence received 
since the May 2004 rating decision is new and material, and 
the claim of entitlement to service connection for a low back 
disability is reopened.

II.  Service Connection

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

Analysis

The veteran asserts that he is entitled to service connection 
for a low back disability as he injured his back while in 
service aboard a naval ship, which collided with another ship 
at sea.  

Essentially, service connection may be granted if the 
evidence establishes that the claimed disability is related 
to service.  Applying the Hickson analysis, the initial 
question is whether there is evidence of a current low back 
disability.  A review of the veteran's medical records 
indicate that the veteran has a current diagnosis of a low 
back disability.  A 2004 magnetic resonance imaging (MRI) 
study found multilevel degenerative changes, especially at 
L3-4, L4-5, and L5-S1.  It was also noted that the central 
and right paracentral disc protrusion at L5-S1 comes in 
contact with the right SI nerve root.  Therefore, the first 
element of Hickson has been satisfied.

With respect to the second element of Hickson, the veteran's 
service treatment records are negative for any treatment of a 
back disability.  The veteran's spine and back were marked as 
normal upon his entrance into service.  A service treatment 
record shows that the veteran was hospitalized or received 
treatment in July and August 1945 at the Naval Training 
Station, prior to the collision.  However, there are no 
records indicating the reasons for the veteran's treatment.  
A separation record dated in May 1946 shows that the veteran 
was found to be physically qualified for discharge.  
Examination of the spine was normal.

The veteran submitted evidence that the ship aboard which he 
was stationed, LST 1007, collided with another ship in 
November 1945.  Damage was reported to the ship.  The veteran 
asserts that he was walking down a ladder from the boat deck 
to the main deck when the force of the collision knocked him 
onto his back and resulted in him rupturing his vertebrae.  
The veteran asserts that because of the severity of the 
damage to the ship he had to engage in damage control instead 
of seeking medical attention for his back.  He reported 
seeing a pharmacist on board the ship who gave him medication 
but did not keep logs regarding the medication he 
administered.  The veteran also submitted a lay statement 
from his wife stating that she remembers that upon his return 
home he told her that he had a lower back injury due to 
service.  

For the purposes of analysis, the Board has lay evidence from 
the veteran and his spouse that a back injury was incurred in 
service.  In this regard, the Board finds that the veteran's 
statements are competent.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See generally, Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

With respect to the final element of Hickson, the veteran 
must show that it is at least as likely as not that his 
current low back disability is related to his injury while in 
service, or that his back disability was shown in the first 
post-service year.  

With respect to whether a relationship can be established 
between the current low back condition and service on a 
presumptive basis, there are no medical records from the 
veteran's first year post-service showing a diagnosis of 
lumbar arthritis manifest to a compensable degree.  
Therefore, the veteran is not entitled to service connection 
on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The question that the Board must determine is whether there 
is enough evidence to show that the veteran's current low 
back disability is related to his service.  After a thorough 
review of the veteran's file, the Board has determined that 
service connection is not warranted.

Even though the veteran was involved in a collision at sea 
and he maintains that he sustained a back injury, the 
contemporaneous objective evidence does not substantiate his 
assertions of attributing his current back disorder to that 
in-service event.  The service treatment records are negative 
in this regard.  In fact, his separation examination report 
notes no injuries.  In addition, the veteran has not shown 
that there has been a continuity of symptomatology in his 
complaints or symptoms.  The first evidence of any complaints 
of or treatment for back pain was in 1952, six years 
following service.  The veteran submitted a letter from Dr. 
S.N., who retired in 1996 and no longer has his medical 
records but recalls treating the veteran in 1952 or 1953 for 
back pain.  There is no evidence of what kind of back pain 
the veteran was treated for and no evidence that the back 
pain was in any way related to the veteran's service.  This 
evidence of a prolonged period without medical complaint, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service, are 
factors that weigh against the veteran's claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Approximately 60 years after service, the medical records 
show that the veteran fell in 2003, injuring his hip but at 
that time he attributed his fall to a back injury sustained 
in service.  At the examination and at a hearing before the 
undersigned, the veteran stated that he herniated his disc in 
1945, resulting in a sciatic nerve problem, which left the 
toes on his right foot numb.  He asserts that the numbness in 
his feet caused him to fall in 2003.  In this regard, the 
Board finds that the veteran's assertions and the VA medical 
reports are of no probative value.  While the veteran is 
competent to attest to his observation of what happened in 
service, he is not competent to etiologically relate his 
current back disability to service or any event of service.  
Rather competent medical evidence is needed.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is also noted 
that not one of the veteran's post service medical reports 
attribute his current back disorder to service.  Even the 
statement from Dr. S.N. does not relate his disorder to 
service.  Thus, the persuasive evidence weighs against the 
veteran's claim in this regard as well.

While the veteran's experience at sea was no doubt trying and 
likely resulted in the veteran experiencing pain, there are 
no records to support the contention that his current back 
disability is due to the ship incident in service.  As there 
is no medical evidence supporting the veteran's contention, 
the claim for service connection for a low back disability 
must be denied.  The "benefit of the doubt" doctrine is not 
for application as the preponderance of the evidence weighs 
against the veteran's claim and is not in equipoise.  

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) that VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in January 2004, prior to the 
initial adjudication of the claim and May 2005.  The letters 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letters of January 2004 and May 2005 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any medical records or evidence in his 
possession that pertained to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Element (1) is not at issue, elements (2) and (3) (veteran 
status, current existence of a disability and relationship of 
such disability to the veteran's service) were satisfied by 
the RO letters of January 2004 and May 2005.  Regarding 
elements (4) (degree of disability) and (5) (effective date 
of the disability), he was provided with notice of the type 
of evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the May 
2004 decision, the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of his claim, 
which was readjudicated in April 2008. 

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in a May 2005 letter.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As discussed above, there is already medical evidence that 
the veteran currently has a low back disability.  The record 
is missing critical evidence of the low back disability being 
incurred in or related to service, and the veteran's claim is 
being denied on that basis.  The outcome of this case thus 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, resolutions 
of the claims of entitlement to service connection hinge 
directly or indirectly upon whether the veteran suffered an 
in-service injury or disease.  That question cannot be 
answered via medical examination or opinion, but rather on 
evidence already in the file, in particular the veteran's 
service treatment records.

The outcome of the claim of service connection hinges on what 
occurred, or more precisely what was documented during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder.  This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's assertions 
regarding what disability he occurred in service.  As 
discussed above, while the veteran's experience at sea, was 
no doubt an awful experience, there are no medical records 
which document the veteran's reported injury or complaints of 
or treatment for a back disorder until years after service.  
Therefore, an examination would only result in speculation. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
there is no objective evidence of the veteran being injured 
on board the ship.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose.  
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a low back 
disability. 

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


